Citation Nr: 1622898	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  06-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability manifested by tremors, to include as due to exposure to herbicides.

2. Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from September 8, 2011, and as 70 percent disabling from December 31, 2013.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March 2005 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2014, the Veteran and his wife testified before a Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the claims file.  As discussed below, that Veterans Law Judge is no longer with the Board.

In July 2014, the Board raised the issue of entitlement to a TDIU, see Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the appeal for further development.

In a January 2015 correspondence, the Veteran revoked power of attorney for American Legion.  See 38 C.F.R. § 14.631(f)(1) (2015).  The Board therefore finds that he is unrepresented.  If the appellant desires to be represented he must submit a properly signed appointment to that effect.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Veteran was previously afforded a hearing, the Veterans Law Judge who presided over that hearing is no longer with the Board.  The Veteran was asked if he wished to have another hearing and he elected to have a Travel Board hearing before a Veterans Law Judge at his local regional office.  Hence, on remand, the AOJ should schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran of the date and time thereof.  If the Veteran wishes to withdraw his request for a hearing, he should do so by written document submitted to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

